Cas 3:19-cv-00831-WQH-BLM Document16 Filed 12/30/19 PagelD.930 Page 1 of 7

David R. Shoop (SBN: 220576)
Thomas S. Alch (SBN: 136860)

2 || SHOOP | A PROFESSIONAL LAW
_ | CORPORATION

° 119701 Wilshire Blvd., Suite 950

4 || Beverly Hills, California 90212
Telephone: (310) 620-9533

5 || Facsimile: (310) 620-6330

david. shoop@shooplaw.com

 

 

6 thomas.alch@shooplaw.com
7
g || Attorneys for Defendant
DAVID ROMAN
? UNITED STATES DISTRICT COURT FOR THE
10 SOUTHERN DISTRICT OF CALIFORNIA
11 | KENNETH MOSER Case No.: 19-cv-831
13 VS. Date: January 6, 2020
‘Time:
14 || MEDGUARD ALERT, INC, a Ctrm.14B
Connecticut Corporation, Lifewatch Complaint Filed: May 3, 2019
15 || Inc., a New York Corporation, also
d/b/a Lifewatch USA and Medical No Oral Argument Unless Requested

16 || ALARM SYSTEMS and LIFEWATCH | By Court
MOTO, EVAN SIRLIN, individually
17|| and as an officer or manager of
Lifewatch, Inc., and DAVID ROMAN,
1g || individually and as an officer or

manager of Lifewatch Inc., and
19 MedGuard Alert, Inc.

20 Defendants.

 

 

DEFENDANT DAVID ROMAN’S REPLY IN FURTHER SUPPORT OF HIS
23 oo ET SRST AMENDED COMPLAINT TION TO DISMISS PLAINTIFF'S FIRST AMENDED COMPLAINT

 

4 CLAIMS UPON WHICH RELIEF CAN BE GRANTED; INSUFFICIENT
SERV ICE OF I ROCESS; and INSUFFICIEN I PROCESS

25 ° ° ° 3 ° e eB eo : 3

26

27 I

 

28 DEFENDANT DAVID ROMAN’S REPLY IN FURTHER SUPPORT OF MOTION TO DISMISS THE FAC

 

 

 

 
Cas@ 3:19-cv-00831-WQH-BLM Document16 Filed 12/30/19 PagelD.931 Page 2 of 7

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

TABLE OF CONTENTS
TABLE OF CONTENTS... 0... ccc cece scene ence cere ene eee ee eee ence nena e ents at ea eterna eee i
TABLE OF AUTHORITIES ....... 00. e cc cece cence eee e cence nena seas eset eae eanseaes ii
The Claims Against Defendant Roman Should be Dismissed With Prejudice.........1

OO) NO) BOIS) CO) \ re 3

i

 

 

 

DEFENDANT DAVID ROMAN’S REPLY IN FURTHER SUPPORT OF MOTION TO DISMISS THE FAC

 

 
Cas@ 3:19-cv-00831-WQH-BLM Document16 Filed 12/30/19 PagelD.932 Page 3 of 7

TABLE OF AUTHORITIES

5 Cases

6 || Ewing v. Empire Capital Funding Grp., Inc.,
NO. 17cv2507-LAB (MDD),

7 2019 U.S. Dist. LEXIS 4945 (S.D. Cal. 2019) occ ccccesseseceeesesseesceeceevseeeeeeeaeeaeeesseeetaes
Getz v. Boeing Co.,

9 654 F.3d 852 (9th Cir. 2011) vce ceessesessecesseseecenecseeeesersecsecaeeeesseaesseeeeeeceeaeeesaeeees

10 || Lamont v. Petrucelli,
No. 18-cv-02790-BLF2018 U.S. Dist. LEXIS 116529 (N.D. Cal. Jul.12,

DOL) oe eeceeccesccesecssecseeesseeseceseceeesseseaeeseeceeecuecssecesuseesseenseesaeesesessenseesssesscssessssessseseaseate
12
Laub v. United States Dept. of the Interior,
13 342 F.3d 1080, 1093 (9th Cir. 2003).......c. ccc cece cceecce seca cece ccececueceuceeueceueceueeeans
14

Mackovich v. U.S. Government,
15 No. 06-cv-00422-SMS (PC),

6 2008 U.S. Dist. LEXIS 124630 (E.D. Cal. May 13, 2008) oo... ccccccccccsccesscesscessesesseeseess
17 || Terracom v. Valley Nat. Bank,

AD F.3d 555 (Oth Cir, 1995) ooo cccccccescccessseeesssesssesssessessessesecessssssssescssrscerseersneseenes
18

Statutes
19
20 Federal rules of Civil Procedure 12(b)(4), 12(b)(5), and 12(D)(6)...... ec cccccccssesseceseereeteees
D1 IP PRCP. R. 12(D)(2) cee cee eeceneeseetenerseeeaeceneesseesscesseesecesesaseneeceeesseceaesaesaeeesesueeeeeseeeeaes
22 |] FRCP R. 12(b)(6), 12(b)(4) and 12(D)(5) oo. eeececcccssescccseccssescsecsseceseeessesseesseeesateeeeesees
23
24
25
26
27
il

28

Page(s)

 

DEFENDANT DAVID ROMAN’S REPLY IN FURTHER SUPPORT OF MOTION TO DISMISS THE FAC

 

 

 

 
Cased

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

3:19-cv-00831-WQH-BLM Document16 Filed 12/30/19 PagelD.933 Page 4 of 7

I. The Claims Against Defendant Roman Should Be Dismissed With
Prejudice

In response to Defendant David Roman’s (“Roman”) Motion to Dismiss the
First Amended Complaint (“FAC”) (Dkt. 9), Plaintiff concedes that the FAC fails to
establish personal jurisdiction over Roman. See Opposition to Defendant David
Roman’s Motion to Dismiss (Dkt. 14) at p. 3. Plaintiff, however, requests that the
claims against Roman be dismissed without prejudice for “strategic reasons,”
specifically the unfounded hope that discovery will reveal that Roman made or
directed the phone calls at issue.!_ See Dkt. 14, p. 3.

But despite having already had two attempts to plead the requisite facts to show
personal jurisdiction over Roman, Plaintiff has failed to do so. See Lamont v.
Petrucelli, No. 18-cv-02790-BLF2018 U.S. Dist. LEXIS 116529, *2 (N.D. Cal.
Jul.12, 2018) (dismissing complaint with prejudice “[b]ecause Plaintiff has failed to
demonstrate the existence of personal jurisdiction over Defendant despite being given
two opportunities to do so, and because it appears that further amendment would be
futile. ..”). Plaintiff also has not met his burden to show that additional discovery
will reveal a factual predicate to support personal jurisdiction over Roman. See
Terracom vy. Valley Nat. Bank, 49 F.3d 555, 562 (9th Cir. 1995) ("where a plaintiffs’

claim of personal jurisdiction appears to be both attenuated and based on bare

 

' Plaintiff seemingly concedes that Roman does not have sufficient contacts in the State of California to support general
Jurisdiction, and that specific jurisdiction over Roman cannot rest merely on his role as an officer of corporate defendant Lifewatch.
See Dkt. 9 at 5-14.

I

 

DEFENDANT DAVID ROMAN’S REPLY IN FURTHER SUPPORT OF MOTION TO DISMISS THE FAC

 

 
Casé

 

 

3:19-cv-00831-WQH-BLM Document16 Filed 12/30/19 PagelD.934 Page 5 of 7

allegations in the face of specific denials made by defendants, the Court need not
permit even limited discovery.") (citations omitted); Getz v. Boeing Co., 654 F.3d 852,
860 (9th Cir. 2011) (upholding the denial of jurisdictional discovery, where plaintiffs’
allegations of jurisdictional contacts were "purely speculative," and plaintiffs failed
to identify any "specific facts, transactions, or conduct" that might give rise to
personal jurisdiction); Mackovich v. U.S. Government, No. 06-cv-00422-SMS (PC),
2008 U.S. Dist. LEXIS 124630, * 4 (E.D. Cal. May 13, 2008) (denying discovery
where plaintiff made "no showing that if further discovery were allowed, the outcome
of the motion to dismiss would be affected," citing Lawb v. United States Dept. of the
Interior, 342 F.3d 1080, 1093 (9th Cir. 2003)).

Consequently, the Court should dismiss the claims against Roman with
prejudice. See Ewing v. Empire Capital Funding Grp., Inc., NO. 17cv2507-LAB
(MDD), 2019 U.S. Dist. LEXIS 4945, *5 (S.D. Cal. 2019) (dismissing TCPA claim
against corporate defendant’s CEO with prejudice because the complaint provided no
support for the proposition that he was responsible for placing or directing the
allegedly violative phone calls).

Finally, Roman incorporates by reference the arguments presented in Lifewatch
and Medguard’s reply to Plaintiff’s opposition to its motion to dismiss. For the
reasons stated therein, and to the extent that Plaintiff's claims against Roman are not
dismissed with prejudice for lack of personal jurisdiction, the FAC’s claims against

Roman should be dismissed pursuant to Federal rules of Civil Procedure 12(b)(4),

 

DEFENDANT DAVID ROMAN’S REPLY IN FURTHER SUPPORT OF MOTION TO DISMISS THE FAC

 

 
Casé

 

 

3:19-cv-00831-WQH-BLM Document16 Filed 12/30/19 PagelD.935 Page 6 of 7

12(b)(5), and 12(b)(6).
CONCLUSION

For the reasons stated herein and in Roman’s Motion to Dismiss the
FAC, Plaintiff's FAC must be stricken, or in the alternative, must be dismissed in its
entirety, and with prejudice, pursuant to FRCP. R. 12(b)(2). Dismissal is also
warranted under FRCP R. 12(b)(6), 12(b)(4) and 12(b)(5).

Dated: December 30, 2019
Respectfully Submitted,

By /s/___ Thomas S. Alch

David R. Shoop (SBN: 220576)
Thomas 8S. Alch (SBN: 136860)
SHOOP | A PROFESSIONAL LAW
CORPORATION

9701 Wilshire Blvd., Suite 950
Beverly Hills, California 90212
Telephone: (310) 620-9533
Facsimile: (310) 620-6330
david.shoop@shooplaw.com
thomas.alch@shooplaw.com

Joseph Lipari (pro hac anticipated)
THE SULTZER LAW GROUP, P.C.
liparij@thesultzerlawgroup.com

The Sultzer Law Group, P.C.

270 Madison Avenue, Suite 1800
New York, NY 10016

Tel: (917) 444-1960

Counsel for Defendant David Roman

3

 

DEFENDANT DAVID ROMAN’S REPLY IN FURTHER SUPPORT OF MOTION TO DISMISS THE FAC

 

 
Cas@ 3:19-cv-00831-WQH-BLM Document16 Filed 12/30/19 PagelD.936 Page 7 of 7

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing was served on plaintiff
by mailing it Federal Express overnight mail on December 30, 2019 to:

4 || Justin Prato Esq.

 

Prato & Reichman, APC
5 118555 Aero Drive, Suite 303
6 || San Diego CA 92123 Le
7 oo,
Josef Lipari
8
9

Sworn to before me this
10 130" day of December, 2019

: wend Lhe
12 (7
13 ||NOTARY PUBLIC

amandakeateC alla
14 Notary Public State of New York

01KA6212207
I uae buchen,
16
17
18
19
20
21
22
23
24
25
26
27

4
28

 

DEFENDANT DAVID ROMAN’S REPLY IN FURTHER SUPPORT OF MOTION TO DISMISS THE FAC

 

 

 

 
